DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 1-17 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,988,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the patented claims are directed to the same abrasive particles having an elongated body with an aspect ratio of 3:1 to 6:1 wherein the body is tapered toward the inner section of the body.  The claims are now amended to include a feature of “polygonal shaped cross section”.  The shaped particles of the reference comprise planar cross sections formed by straight lines (see figures 1-8); therefore, the term “polygonal shaped cross section” is satisfied.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-12, 16-17 and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over ‘725 YENER et al (US 2013/0236725), as set forth in the last office action and further discussed below.
	Claim 1: '725 Yener teaches an abrasive particle having the shape as described, i.e. a body having three surfaces wherein the surfaces are tapering toward the inner section defined by the minimum cross-sectional area forming a 90° angle to at least one of the three surfaces. See Yener, figures 36-38. With regards to the aspect ratio, the aspect ratio is defined to be at least 3:1 (Yener, para. 0145) and this aspect ratio can be applied to any embodiment described by Yener (para. 202). It would have been obvious as a matter of choice to select the aspect ratio as defined in paragraph 0145 of ‘725 Yener for the abrasive particles having the shape as illustrated in Figures 36-38 because Yener discloses all aspect ratios including the ratio of at least 3:1 are functionally equivalent for elongated abrasive particles.  
	With regards to the new claim feature, “polygonal shaped cross section”, the shaped particles of Yener comprise planar cross sections formed by straight lines (see figures 36-38); therefore, the term “polygonal shaped cross section” is satisfied by Yener teaching.  In particular, the multiple cross sections comprise rectangular shape and square shape (Figures 36-38), rectangle and square are polygonal.
	Claim 2: In Yener reference, in figure 36, the front face and the side face 3610 forms a 120° angle. In figure 38, the front face and the side face 3810 forms a 120° angle.
	Claim 3: As seen in Figures 36 and 38 of Yener, the tapered face has a linear profile.
	Claims 5-7: The body of the particle has multiple cross section areas that assume rectangular shape, square shape (Yener, Figures 36-38).
	Claims 8-9: In figure 36, the angle between the front face and the left side face 3612 is less than 90°. In figure 38, the angle between the front face and the top right-side face is less than 90°.

	Claim 10: See Figures 36 and 38. Note that, in Figure 36, each of the two faces (3610) that bend toward each other in the middle defines a third, fourth or fifth face.
Similarly, in Figure 38, each of the two faces (3810) that bend toward each other in the middle defines a third, fourth or fifth face.
	Claim 11: The abrasive particle has a trapezoidal cross sectional shape (See Figure 38).
	Claim 12: The abrasive particle has multiple portions with different cross- sectional shape. See Figures 36 and 38.
	Claims 16 and 17: ‘725 Yener teaches a bonded article comprising a plurality of abrasive particles (para. 0098) wherein the particles are defined as discussed in claims 1-3 and 5-12 above.  With regards to the triangular cross section, Yener teaches end surfaces that assume a triangular shape (see figures 44 and 56); therefore, it would have been obvious to a POSITA that the shaped particles illustrated in figures 36-38 could be extrapolated to include shaped particles with triangular shaped cross sections as illustrated in Figures 44 and 56.
	Claim 19: The binder material for the bonded article comprises an organic binding material (‘725 Yener, para. 0210)
	Claim 20: ‘725 Yener teaches a method for making abrasive particles comprising placing raw material in a mold and curing (para. 0229, 0234, 0246).
 
Claims 18 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over ‘725 Yener as applied to claims 1-3, 5-12, 16-17 and 19-20 above, and further in view of HUZINEC (US 6,123,744) as set forth in the last office action and reiterated below.
	‘725 Yener teaches the claimed abrasive particles and bonded abrasive article as discussed above. However, Yener fails to teach a vitreous binder in the bonded abrasive article. Huzinec discloses it is known to use vitreous binding material and organic binder as matrix for bonded abrasive article (col. 3, lines 13-16 and paragraph bridging columns 3 and 4 and col. 6, lines 13-25). Therefore, it would have been obvious to utilize the specific binders as taught by Huzinec in making bonded abrasive article of ‘725 Yener in order to provide abrasive articles with improved grinding performance, durability and cost-effectiveness (Huzinec, col. 1, lines 15-26).

Response to Arguments
With regards to the Double Patenting Rejection, Applicant argues that the amendment would render the instant claims patently distinct from the referenced claims.  The Examiner disagrees.  The claims are now amended to include a feature of “polygonal shaped cross section”.  The shaped particles of the reference comprise planar cross sections formed by straight lines (see figures 1-8); therefore, the term “polygonal shaped cross section” is satisfied.

With regards to the prior art- based rejections, Applicant argues that “Yener does not teach or suggest the combination of a tapered face, and aspect ratio between 3:1-6:1 and a polygonal shaped cross section.  As stated above, the shaped particles of Yener have an aspect ratio of at least 3:1 (Figures 36-38), comprise planar cross sections formed by straight lines (see figures 36-38); therefore, the term “polygonal shaped cross section” is satisfied by Yener teaching.  In particular, the multiple cross sections comprise rectangular shape and square shape (Figures 36-38), rectangle and square are polygonal.
Applicant further argues that Yener fails to teach the combination of triangular cross section and a tapered cross section toward a local minimum cross-sectional area as required in claim 16.  As illustrated in Figures 36-38 of Yener, the shaped particle comprises planar cross sections of square and rectangular shapes.  However, Yener also illustrates shaped particles with end surfaces that assume a triangular shape (see figures 44 and 56); therefore, it would have been obvious to a POSITA that the shaped particles illustrated in figures 36-38 could be extrapolated to include shaped particles with triangular shaped cross sections as illustrated in Figures 44 and 56.

Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 10, 2022